~{>~L.»J[\J

\~DOQ‘-JO\U'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
vs.
SARAH ELAINE BROWN,

Defendant.

AT SEATTLE

NO. CRl7-127-JLR

)
)
) oRJ:)ER GRANTING DEFENDANT’s
) oBJECrloN To FoRWARDrNG oF
) PAssPoRT ro DEPARTMENT oF

) srArE AND UNoPPosED 1\/101101\1
) FoR RETURN ro DEFENSE

) CoUNsEL

)

)

 

 

 

THIS MATTER having come before the Court on the defendant’s Unop osed

l\/lotion for Return of PaSSport to the Det`endant, the Court having reviewed the motion

and the records and files herein,

IT IS NOW THEREFORE ORDERED that the Clerk of the Court is directed to

release Ms. Brovvn’s passport and deliver it to Assistant Federal Public Defender

Gregory Geist, F ederal Public Defender’s Ofiice, 1601 Fit`th Ave, Suite 700, Seattle,

WA 98101, or allow counsel from the Federal Public Defender’s Office to pick it up.

oArEDthiS 1_£> dayof 1\@§@&12,@12, 2013

Presented by,

s/ Gregory Gez'st
Assistant Federal Public Detender
Attorney for Sarah Elaine Brovvn

ORDER GRANT]NG DEFENDANT’S
OBJECTION TO FORWARDING OF
PASSPORT TO DEPT OF STATE

& UNOPPOSED MOTION FOR RETURN
TO DEFENSE COUNSEL - l

(Sa)'ah Brown,' CR17-127JLR)

@W/@S;Q 1

JAMES L KOBART
UNrrED s iiArEs DISTRICT JUDGE

FEDERAL PUBLlC DEFENDER
1601 Fifth Avenue, Suite 700
Seattle, Washington 98101

(206) 553-1100

 

